Exhibit 10.1

 

 

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made on and as of the 1ST day of
June, 2016, by and between Two River Bancorp (“TRB”), a corporation organized
under the laws of the state of New Jersey which serves as a bank holding
company, with its principal office at 766 Shrewsbury Avenue, Tinton Falls, New
Jersey 07724; Two River Community Bank (“TRCB”), a banking corporation organized
under the laws of the state of New Jersey which is a wholly owned subsidiary of
TRB, with its principal office at 766 Shrewsbury Avenue, Tinton Falls, New
Jersey 07724; and William D. Moss (“Executive”), whose business address is 766
Shrewsbury Avenue, Tinton Falls, New Jersey 077248.

 

BACKGROUND

 

WHEREAS, Executive, as of the date of this Agreement, serves as the President
and Chief Executive Officer of each of TRB and TRCB; and     

 

WHEREAS, the Board of Directors of TRB and TRCB (the “Board”) believes that the
retention of Executive as President and Chief Executive Officer of TRB and TRCB
(with each and both of TRB and TRCB being deemed to be the “Employer” for all
purposes of this Agreement) is indispensable to TRB and TRCB; and

 

WHEREAS, TRB and TRCB, as Employer, and Executive previously entered into an
employment agreement dated June 1, 2013 (the “2013 Employment Agreement”); and

 

WHEREAS, TRB and TRCB, as Employer, and Executive wish to amend and restate the
2013 Employment Agreement by entering into this Agreement to conclusively
establish the terms and conditions relative to Executive's continuing employment
by Employer as President and Chief Executive Officer of TRB and TRCB.

 

NOW THEREFORE, for good and valuable consideration, which the parties to this
Agreement acknowledge to be legally sufficient, TRB, TRCB and Executive,
intending to be legally bound, agree as follows:

 

 

1.

Definitions

 

 

a.

Cause. For purposes of this Agreement, “Cause”, with respect to the termination
by Employer of Executive’s employment shall mean (i) the willful and continued
failure by Executive to perform his duties for Employer under this Agreement
after at least one warning in writing from the Board or its designee identifying
specifically any such failure; (ii) willful misconduct of any type by Executive,
including, but not limited to, the disclosure or improper use of confidential
information under Section 11 of this Agreement, which causes material injury to
either or both of TRB or TRCB, as specified in a written notice to Executive
from the Board or its designee; or (iii) the Executive’s conviction of a crime
(other than a traffic violation), habitual drunkenness, drug abuse, or excessive
absenteeism (other than for illness), after a warning (with respect to
drunkenness or absenteeism only) in writing from the Board or its designee to
refrain from such behavior. No act or failure to act on the part of Executive
shall be considered to have been willful for purposes of clause (i) or (ii) of
this Section 1a unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that the action or omission was in the best
interest of Employer.

 

 
1

--------------------------------------------------------------------------------

 

 

 

b.

Good Reason. When used with reference to a termination by Executive of his
employment with Employer, “Good Reason” shall mean (a) any material breach by
Employer of, or material failure of Employer to tender performance under, this
Agreement, or (b) any of the following, if taken without Executive’s express
written consent, as to either of TRB or TRCB, or both of TRB and TRCB, but only
if, and to the extent that, such action or failure to act by Employer
constitutes a “material negative change”, within the meaning of Treas. Reg. Sec.
1.409A-1(n)(2)(i), to Executive in his relationship with the Employer so as to
result in the termination by Executive of his employment relationship with
Employer for “Good Reason” being an “involuntary separation from service” within
the meaning of Treas. Reg. Sec. 1.409A-1(n):

 

i.     The material diminution of Executive’s current functions.

 

ii.     A reduction by Employer in Executive’s annual Base Compensation.

 

iii.     Any transfer by Employer of Executive to another geographic location
which is either outside of New Jersey or more than 50 miles from his office
location.

 

 

2.

Employment. Employer hereby agrees to employ Executive, and Executive hereby
accepts employment by Employer, during the term of this Agreement upon the terms
and conditions set forth herein.

 

 

3.

Position. During the term of this Agreement, Executive shall be employed as the
President and Chief Executive Officer of TRB and TRCB. During the term of this
Agreement, Executive shall serve on the Board of Directors of TRCB, and TRB
shall re-nominate Executive for election to the Board of Directors of TRB and
shall recommend such election to shareholders, for any annual meeting of
shareholders of TRB at which the class of directors in which Executive is
serving will be elected. Executive shall devote his full time and attention to
the business of Employer, and shall not during the term of this Agreement be
engaged in any other business activity. This paragraph shall not be construed as
preventing Executive from managing any investments of his which do not require
any involvement on his part in the operation of such investments, serving as a
trustee or director of any nonprofit entity so long as such service does not
interfere with Executive's function or performance as the President and Chief
Executive Officer of TRB and TRCB, or, with the prior approval of the Board,
serving as a director of any unaffiliated business entity.

 

 
2

--------------------------------------------------------------------------------

 

 

 

4.

Compensation. Employer shall pay to Executive compensation for his services
during the term of this Agreement as follows:

 

 

a.

Base Compensation. Base compensation for each calendar year during the term of
this Agreement in that amount which is determined by the Board for each such
year, but not less than $332,500 for any such year, which shall be payable in
installments in accordance with Employer’s payroll policies.

 

 

b.

Bonus. A discretionary annual bonus in that amount which is determined by the
Compensation Committee of the Board and awarded by the Board, each in the
exercise of their sole discretion, which bonus will be based on performance
standards that will be consistent with industry standards for similarly situated
bank holding companies and community banks.

 

 

c.

Annual Increase. During the term of this Agreement, the Compensation Committee
of the Board and the Board shall review Executive’s compensation on an annual
basis. The Board may, in the exercise of its discretion, award him increased
compensation to reflect the impact of inflation, his performance, Employer's
financial performance, and competitive compensation levels, all as determined in
the sole discretion of the Board. Any increase in compensation may take any
form, including but not limited to an increase in annual salary.

 

 

d.

Service as a Director. Executive shall not receive any compensation for service
as a director while he is an employee of the Employer.

 

 

5.

Expenses and Fringe Benefits.

 

 

a.

Expense Reimbursement. During the term of this Agreement, Executive shall be
entitled to reimbursement for all business expenses incurred by him with respect
to the business of Employer, which are properly accounted for, in accordance
with the policies and procedures established by the Employer in accordance with
industry practice for its senior executive officers.

 

 

b.

Automobile. Employer shall provide Executive with an automobile for Executive's
use in connection with the performance of his duties as President and Chief
Executive Officer of TRB and TRCB, and his personal use, which automobile shall
be chosen by Executive, subject to the approval of the Board, and purchased or
leased for Executive's use. Executive acknowledges that the provision and use of
the automobile may generate employee compensation to Executive, and agrees that
Employer may withhold from Executive's Base Compensation that amount which is
necessary for Employer to fully satisfy its withholding obligations under
federal and state law.

 

 

c.

Country Club Dues. During the term of this Agreement, the Bank agrees to pay the
membership fees and dues for Executive to be a member of Navesink Country Club,
or such other country club agreed upon by the Bank and Executive. The Bank also
agrees to reimburse Executive for all ordinary, necessary, and reasonable
business-related expenses incurred by Executive on Bank business at such country
club. As a condition to receiving such reimbursements, the Executive shall
submit to the Bank on a timely basis business expense reports, including
substantiation sufficient to enable the Bank to deduct the reimbursed expenses
for tax purposes.

 

 
3

--------------------------------------------------------------------------------

 

 

 

6.

Termination for Cause. Employer shall have the right to terminate Executive for
Cause, upon written notice to him which shall specify the reasons for the
termination. In the event of termination for Cause, Executive shall be entitled
only to such Base Compensation which has accrued but not been paid to the date
of termination, but shall not be entitled to any further benefits under this
Agreement, or the payment of any additional amounts under this Agreement. This
Agreement shall terminate ipso facto upon any termination of Executive's
employment for Cause.

 

 

7.

Disability. If at any time during the term of this Agreement Executive becomes
permanently disabled and is, as a direct result of such permanent disability,
unable to effectively function as President and Chief Executive Officer of TRB
and TRCB with reasonable accommodation by Employer, as determined by the
consensus opinion of Executive's personal physician and that physician who is
retained by TRB and TRCB, then Employer may, upon the payment by Employer to
Executive of a single lump sum payment in an amount equal to Executive's Base
Compensation as of the date of such determination of disability, terminate the
employment of the Executive. In such event, (i) this Agreement shall terminate
ipso facto, and (ii) Executive shall not be entitled to any further payments or
benefits under this Agreement, but shall be entitled to payments under any
disability policy which Employer may have obtained for the benefit of its
executive officers generally, and such benefits as are provided by Employer to
those of its executive officers whose employment terminates by reason of
permanent disability.

 

 

8.

Death Benefits. Upon the Executive’s death during the term of this Agreement,
(i) Executive shall be entitled to the benefits of any life insurance policy or
supplemental executive retirement plan paid for, or maintained by, Employer, and
(ii) Employer shall, within sixty days of Executive's death, pay to Executive's
designated beneficiary a single lump sum payment in an amount equal to
Executive's Base Compensation as of the date of Executive's death.

 

 

9.

Termination without Cause or Resignation for Good Reason. Employer may terminate
Executive without Cause during the term of this Agreement upon four weeks’ prior
written notice to Executive, and Executive may resign for Good Reason during the
term of this Agreement, but only in full accordance with the terms of the third
full paragraph of this Section 9. If Employer terminates Executive’s employment
during the term of this Agreement without Cause or if the Executive resigns
during the term of this Agreement for Good Reason, the Employer shall, subject
to Executive’s full and timely tender of performance under Section 14 of this
Agreement, pay to Executive on that date which is ninety (90) days after the
termination of his employment a lump sum equal to one (1) times the sum of (a)
the highest base compensation (salary) paid to Executive during the year of
termination or the immediately preceding calendar year and (b) the average of
the annual cash bonus earned by Executive for performance during the two
calendar years immediately preceding the year of termination (the “Lump Sum
Payment”). In addition to the Lump Sum Payment, in the event on or after a
Change in Control (as defined in Section 12) the Employer terminates Executive’s
employment during the term of this Agreement without Cause or if the Executive
resigns during the term of this Agreement for Good Reason, the Employer shall,
subject to Executive’s full and timely tender of performance under Section 14 of
this Agreement, in consideration for Executive’s agreement to perform his
obligations under Section 15 of this Agreement, pay to Executive on that date
which is ninety (90) days after the termination of his employment a additional
lump sum equal to one (1) times the sum of (a) the highest base compensation
(salary) paid to Executive during the year of termination or the immediately
preceding calendar year and (b) the average of the annual cash bonus earned by
Executive for performance during the two calendar years immediately preceding
the year of termination (the “CIC Lump Sum Payment”).

 

 
4

--------------------------------------------------------------------------------

 

 

If (i) Employer terminates Executive without Cause during the term of this
Agreement; (ii) Executive resigns with Good Reason during the term of this
Agreement; or (iii) Employer terminates Executive’s employment under Section 7
of this Agreement by reason of Executive’s disability during the term of this
Agreement, then Employer shall, for a stated purchase price of $1.00, transfer
to Executive title to that automobile which Employer has, as of the date of such
termination of employment, provided for Executive's use, which title shall, at
the time of such transfer, be completely free and clear of any and all liens,
encumbrances, claims and lease obligations. Executive acknowledges that the
transfer to Executive of title to the automobile under the preceding sentence
may generate employee compensation to Executive, and agrees that Employer may
withhold from the Lump Sum Payment that amount which is necessary for Employer
to fully satisfy its withholding obligations under federal and state law.
Executive shall pay any sales tax liability, as well as any registration,
documentation or title fees, associated with the transfer of title under this
paragraph of this Section 9.

 

Executive may not resign with Good Reason, and shall not be considered to have
done so for any purpose of this Agreement, unless (i) Executive, within sixty
(60) days of the initial existence of the act or failure to act by Employer
which Executive believes to constitute “Good Reason” within the meaning of this
Agreement, provides Employer with written notice which describes, in particular
detail, the act or failure to act which Executive believes to constitute “Good
Reason” and identifies the particular clause of Section 1b of this Agreement
which Executive contends is applicable to such act or failure to act; (ii)
Employer, within thirty (30) days of its receipt of such notice, fails or
refuses to rescind such act or remedy such failure to act so as to eliminate
“Good Reason” for the termination by Executive of his employment relationship
with Employer, and (iii) Executive actually resigns from his employment with
Employer on or before that date which is exactly six (6) calendar months after
the initial existence of the act or failure to act by Employer which constitutes
“Good Reason” within the meaning of this Agreement. If the requirements of the
preceding sentence are not fully satisfied on a timely basis, then the
resignation by Executive of his employment with Employer shall not be deemed to
have been for “Good Reason”; he shall not be entitled to any of the benefits to
which he would have been entitled if he had resigned his employment with
Employer for “Good Reason”; and, in particular, Employer shall not be required
to pay any amount which would otherwise have been due to Executive under this
Section 9 of this Agreement had Executive resigned with “Good Reason”.

 

Employer and Executive acknowledge that any termination of Executive’s
employment without Cause or resignation for Good Reason under this Section 9 of
this Agreement is intended to qualify as a “Separation from Service” under
Section 409A of the Internal Revenue Code and Treasury Regulation Section
1.409A-1(h). Executive and Employer agree that Executive will not, at any time
subsequent to a termination without Cause or resignation for Good Reason under
this Section 9 of this Agreement, as an employee or independent contractor,
provide services to Employer or any affiliate of Employer at an annual rate
which is more than twenty percent (20%) of the services rendered, on average,
during the thirty six (36) full calendar months immediately preceding such
termination without Cause or resignation for Good Reason under this Section 9 of
this Agreement (or the full period for which Executive provided services to
Employer (whether as an employee or as an independent contractor) if Executive
has, at the time of termination without Cause or resignation for Good Reason
under this Section 9 of this Agreement, been providing services for a period of
less than thirty six (36) months).

 

Executive shall not have a duty to mitigate the damages suffered by him in
connection with the termination by Employer of his employment without Cause or a
resignation for Good Reason during the term of this Agreement. If Employer fails
to pay Executive the Lump Sum Payment or to provide him with the benefits due
under this section, Executive, after giving ten (10) days’ written notice to
Employer identifying Employer’s failure, shall be entitled to recover from
Employer all of his reasonable legal fees and expenses incurred in connection
with his enforcement against Employer of the terms of this Agreement. Employer
agrees to pay such legal fees and expenses to Executive on demand. Executive
shall be denied payment of his legal fees and expenses only if a court finds
that Executive sought payment of such fees without reasonable cause and in bad
faith. Notwithstanding any term of this paragraph to the contrary, if at such
time as payment of the Lump Sum Payment would otherwise be due under this
Section 9 of this Agreement Employer and Executive are opposing parties to any
litigation, then (i) Employer need not tender payment to Executive of such Lump
Sum Payment, or provide Executive with any other payment or benefit which would
otherwise be made to or conferred upon Executive under this Agreement, until
such time as such litigation is resolved with finality, and then only in
accordance with the applicable terms of the resolution of such litigation, and
(ii) Executive may not recover any legal fees from Employer under this paragraph
of this Section 9, and may recover only such legal fees, if any, as are to be
paid by Employer under the applicable terms of the resolution of such
litigation.

 

 
5

--------------------------------------------------------------------------------

 

 

If, in accordance with and pursuant to this Section 9 of this Agreement, either
(i) Employer terminates Executive without Cause or (ii) Executive resigns for
Good Reason, in either case during the term of this Agreement (a “Benefits
Continuation Event”), then Employer shall, for a period of twelve months
(twenty-four months in the event of a Benefits Continuation Event after a Change
in Control) from first day of the first calendar month immediately following the
date of the termination of Executive's employment (the “Continuing Coverage
Period”), either provide Executive with continued benefits under, or defray the
cost of continued benefits which are comparable to those provided by, those
medical and dental benefit plans, life insurance plans, and disability insurance
plans (the “Continuing Coverage Plans”) which are sponsored by Employer and in
which Executive is a participant as of the date of the termination of
Executive's employment.

 

During the Continuing Coverage Period, Employer shall, if and only to the extent
possible under the terms of such plans, continue Executive’s participation in
the Continuing Coverage Plans for the Continuing Coverage Period, which
continued participation shall be under all of the costs, terms and conditions
that are applicable to or imposed upon employees of similar title to Executive,
as such costs, terms and conditions may change from time to time during the
remainder of the Continuing Coverage Period.

 

To the extent that the terms of any of the Continuing Coverage Plans are such
that the actual participation of Executive cannot be continued after a Benefits
Continuation Event, then Employer shall, for the duration of the Continuing
Coverage Period, provide Executive with a periodic payment, or periodic
payments, in that amount or those amounts which Employer determines in the
exercise of its reasonable discretion and in good faith to be fully sufficient
to defray the after-tax cost to Executive of participation in plans which
provide benefits that are materially identical to those benefits provided by
those Continuing Coverage Plans in which, by their terms, Executive cannot
continue to participate subsequent to the termination of Executive's employment.
Any such payment or payments shall be defined as Coverage Continuation
Reimbursement Payments. Executive and Employer specifically agree that the
reimbursement by Employer through the Continuing Coverage Period of the full
monthly COBRA amount (on an after-tax basis) which would, in the absence of this
Agreement, be charged to Executive for continuing coverage under the medical
benefits plan sponsored by Employer, and in which Executive is a participant as
of the termination of Executive's employment, shall constitute full tender of
performance under this Agreement with respect to such medical benefits plan. All
Coverage Continuation Reimbursement Payments shall be paid by Employer to
Executive five (5) days prior to the date when the expense to be reimbursed is
due and payable by Executive.

 

If at any time during the Continuing Coverage Period, Executive becomes employed
by another employer which provides one or more of the benefits provided under
the Continuing Coverage Plans, then Employer shall, immediately and from the
date when such benefits are made available to the Employee by the successor
employer, be relieved of its obligation to provide such benefits, or Coverage
Continuation Reimbursement Payments for such benefits, to the extent such
benefits are duplicative of those which are provided to Executive by Executive’s
new employer. Executive shall notify Employer at such time as Executive becomes
employed by any successor employer, and shall provide Employer with such
information pertaining to the employee benefit plans of the successor employer
as is sufficient for Employer to reach a conclusion as to whether the preceding
sentence is applicable. Any failure by Executive to provide such information to
Employer on a timely basis shall give rise to a claim by Employer against
Executive for (i) the entire aggregate cost of those benefits provided under the
Continuing Coverage Plans and those Coverage Continuation Reimbursement Payments
which Employer would not have been obligated to provide or tender had the
information required under the preceding sentence been provided to Employer on a
timely basis, and (ii) legal fees incurred by Employer in asserting a claim
against Executive under this sentence.

 

 
6

--------------------------------------------------------------------------------

 

 

 

10.

Resignation without Good Reason. Executive shall be entitled to resign from the
employment of Employer at any time during the term of this Agreement without
Good Reason, but upon such resignation, Executive shall not be entitled to any
additional compensation for the time after which he ceases to be employed by
Employer, and shall not be entitled to any of the payments or other benefits
which would otherwise be provided to Executive under this Agreement. No such
resignation shall be effective unless in writing with four weeks’ notice
thereof. For all purposes of this Agreement, the retirement by Executive from
his employment with Employer shall be deemed to be a resignation by Executive
without Good Reason.

 

 

11.

Non-Disclosure of Confidential Information.

 

 

a.

Non-Disclosure of Confidential Information. Except in the course of his
employment with Employer and in pursuit of the business of TRB, TRCB or any of
their subsidiaries or affiliates, Executive shall not, at any time during or
following the term of this Agreement, disclose or use for any purpose any
confidential information or proprietary data of TRB, TRCB or any of their
respective subsidiaries or affiliates. Executive agrees that, among other
things, all information concerning the identity of, and TRB’s and TRCB’s
relations with, their respective customers is confidential and proprietary
information.

 

 

b.

Specific Performance. Executive agrees that TRB and TRCB do not have an adequate
remedy at law for the breach of this section and agrees that he shall be subject
to injunctive relief and equitable remedies as a result of any breach of this
section. The invalidity or unenforceability of any provision of this Agreement
shall not affect the force and effect of the remaining valid portions.

 

 

c.

Survival. This section shall survive the termination of the Executive’s
employment hereunder and the expiration of this Agreement.

 

 

12.

Term. This Agreement shall have, and be in effect for, a term which commences on
the date of its execution and ends on the later of (i) May 31, 2019, or (ii) if
a Change in Control as defined in this Section 12 occurs at any time on or
before May 31, 2019, the second anniversary of the occurrence of such Change in
Control. For purposes of this Section 12 of this Agreement, “Change in Control”
shall mean the occurrence of any of the following events:

 

i. The sale or disposition by TRB of all of its stock in TRCB, or the sale or
disposition by TRCB of substantially all of its assets;

 

 
7

--------------------------------------------------------------------------------

 

 

ii. The acquisition of voting common capital stock of TRB in a single
transaction or a series of interdependent transactions as a result of which the
acquirers actually own or control common capital stock representing the right to
cast at least a majority of the votes which could, without giving effect to any
change in the capital structure of TRB which occurs subsequent to the
consummation of such transaction or series of transactions, be cast at the next
regular meeting of shareholders; or

 

iii. A merger, consolidation or other reorganization of either, or both of, TRB
or TRCB as a result of which as least a majority of the Board of Directors of
the surviving entity are not Continuing Directors. “Continuing Directors” shall
be those individuals who are directors of TRB or TRCB, as the case may be, at
such time as the plan of merger, consolidation or other reorganization is
approved by the board of directors of TRB or TRCB.

 

 

13.

Section 280G. Notwithstanding any other provision of this Agreement to the
contrary, if Employer determines in good faith that any payment or benefit
received or to be received by Executive pursuant to this Agreement (which the
parties agree will not include any portion of payments allocated to the
non-compete provisions of Section 15 which are classified as payments of
reasonable compensation for purposes of Section 280G of the Code), or otherwise
(with all such payments and benefits, including, without limitation, salary and
bonus payments, being defined as “Total Payments”) would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code by reason of
being considered to be “contingent on a change in ownership or control” of
Employer within the meaning of Section 280G of the Code, then such Total
Payments shall be reduced in the manner reasonably determined by Employer, in
its sole discretion, to the extent necessary so that the Total Payments will be
less than three times Executive's “base amount” (as defined in Section
280G(b)(3) of the Code).

 

 

14.

Release in Favor of the TRB Corporate Group as a Condition Precedent. As a
condition precedent to the actual payment by Employer to Executive of any amount
otherwise payable under Section 9 of this Agreement, Executive must execute and
deliver a full release in favor of TRB, TRCB, their respective affiliates and
subsidiaries, and their respective officers and directors, which release shall
(i) be in form and content which is fully compliant with all of those provisions
of law to which the release pertains, and reasonably satisfactory to counsel to
Employer; (ii) cover all actual or potential claims arising from Executive’s
employment by Employer and the termination of such employment; and (iii) be
prepared, reviewed and executed in a manner which is consistent with all
requirements of law, including the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act. Such release shall not affect (a) vested
rights or interests; (b) claims arising under the release agreement, itself; or
(c) claims not capable of release as a matter of law, including without
limitation (i) workers compensation claims and (ii) claims for unemployment
benefits.

 

 
8

--------------------------------------------------------------------------------

 

 

 

15.

Covenant Not to Compete. Executive agrees that if, and only if, (i) Executive is
terminated by Employer with Cause; (ii) Executive resigns without Good Reason
from his employment with Employer; or (iii) on or after a Change in Control,
Executive is terminated without Cause or resigns for Good Reason and receives a
CIC Lump Sum Payment; then for a period of twelve (12) months from the date when
Executive’s employment with Employer ends, he shall not (a) become employed or
retained by, directly or indirectly, any bank or other regulated financial
services institution with an office or operating branch in any county in New
Jersey within which TRCB or any other then existing subsidiary of TRB maintains
an office or branch, which bank or institution (i) directly competes with TRCB
or any other then existing subsidiary of TRB, and (ii) could reasonably be
expected to materially adversely affect the revenues generated by TRCB or any
other then existing subsidiary of TRB, or (b) solicit, entice or induce any
person who, at any time during the one year period through such date was, or at
any time during the period of twelve (12) months from the date when Executive’s
employment with Employer ends is, either an employee of Employer in a senior
managerial, operational or lending capacity, or a highly skilled employee with
access to and responsibility for any confidential information, to become
employed or engaged by Executive or any person, firm, company or association in
which Executive has an interest; approach any such person for any such purpose;
or authorize or knowingly approve the taking of such actions by any other person
or entity. Executive acknowledges that the terms and conditions of this
restrictive covenant are reasonable and necessary to protect TRB, its
subsidiaries, and its affiliates, and that Employer’s tender of performance
under this Agreement, including the payment of the CIC Lump Sum Payment, is
fair, adequate and valid consideration in exchange for his promises under this
Paragraph 15 of this Agreement. Executive further acknowledges that his
knowledge, skills and abilities are sufficient to permit him to earn a
satisfactory livelihood without violating the provisions of this Paragraph 15.
Executive agrees that, should Employer reasonably conclude that Executive has
failed to fully comply with all of the terms of this Section 15, Employer may
apply to a court of competent jurisdiction for such equitable relief as Employer
believes to be necessary and effective, and may pursue a claim against Executive
for damages. Executive further agrees that Executive shall reimburse Employer
for all legal fees incurred by Employer in (i) applying for and securing such
equitable relief as is granted under the preceding sentence, and (ii) asserting
and pursuing a claim for damages under the preceding sentence which is
adjudicated wholly or partially in favor of Employer.

  

 

16.

Severance Compensation and Benefits not in Derogation of Other Benefits. Subject
only to those particular terms of this Agreement to the contrary, the payment or
obligation to pay any monies, or the granting of any benefits, rights or
privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that Executive now has or will have
under any plans or programs of Employer including, but not limited to, any stock
option plan, equity compensation plan, qualified retirement plan, 401(k) plan,
or supplemental executive retirement plan maintained by Employer.

 

 

17.

Resignation from Board of Directors. In the event Executive’s employment under
this Agreement is terminated for any reason, if applicable, Executive’s service
as a Director of TRB and TRCB, and any affiliate or subsidiary thereof shall
immediately terminate. This Section 17 shall constitute a resignation notice for
such purposes.

 

 

18.

Miscellaneous.

 

 
9

--------------------------------------------------------------------------------

 

 

 

a.

General. This Agreement shall be the joint and several obligation of TRB and
TRCB. The terms of this Agreement shall be governed by, and interpreted and
construed in accordance with the provisions of, the laws of New Jersey and, to
the extent applicable, Federal law. Except as specifically set forth in this
Agreement, this Agreement supersedes all prior agreements and understandings
with respect to the matters covered hereby, including, without limitation, the
2013 Employment Agreement. The amendment or termination of this Agreement may be
made only in a writing executed by Employer and Executive, and no amendment or
termination of this Agreement shall be effective unless and until made in such a
writing. No waiver of any right, remedy or form of relief shall be implied from
conduct or circumstance, but must instead be expressed clearly in a writing
signed by the party against whom the purported waiver is sought. This Agreement
shall be binding upon any successor (whether direct or indirect, by purchase,
merge, consolidation, liquidation or otherwise) to the business, or all or
substantially all of the assets, of TRB or TRCB (with such successor being
defined as an “Acquiring Entity”). This Agreement is personal to Executive, and
Executive may not assign any of his rights or duties hereunder, but those
provisions of this Agreement which, by their terms, survive the death or
disability of Executive shall be enforceable by the Executive’s legal
representatives, executors or administrators. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Employer shall, as part of any acquisition
of Employer, the business of Employer, or all or substantially all of the assets
of Employer obtain an enforceable assumption in writing by (i) the Acquiring
Entity, or (ii) if the Acquiring Entity is a bank, the holding company parent of
the Acquiring Entity of this Agreement and the obligations of Employer under
this Agreement, and shall provide a copy of such assumption to the Executive.

 

 

b.

Section 409A. Notwithstanding anything herein to the contrary, (i) if at the
time of Executive's termination of employment with Employer, Executive is a
“specified employee” as defined in Section 409A of the Internal Revenue Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A of the
Code, then Employer will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the date which is six
months following the termination of Executive's employment with Employer (or the
earliest date which is permitted under Section 409A of the Code), and (ii) if
any other payments of money or other benefits due to Executive under this
Agreement could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Section 409A
of the Code, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner which is determined by the Board in
consultation with Employer's professional advisers not to cause such an
accelerated or additional tax. In the event that payments under this Agreement
are deferred pursuant to this Section 17(b) in order to prevent any accelerated
or additional tax under Section 409A of the Code, then such payments shall be
paid at the time specified in this Section 17(b) without any interest. Employer
shall consult with Executive in good faith regarding the implementation of this
Section 17(b), PROVIDED, HOWEVER, that none of Employer, its directors, its
employees or its advisors shall have any liability to Executive with respect to
this Section 17(b).

 

 
10

--------------------------------------------------------------------------------

 

 

 

c.

Limitations Imposed by Applicable Law. Executive acknowledges that Employer's
tender of performance under this Agreement may be limited, proscribed or
prohibited by the applicable provisions of current and future statutory law,
regulations and administrative pronouncements (collectively, “Limiting Law”).
Employee agrees and acknowledges that only if, for so long as, and to the extent
that any provision of Limiting Law is applicable to limit, proscribe or prohibit
any payment which would otherwise be tendered to Executive under this Agreement
or any benefit which would otherwise be conferred upon Executive under this
Agreement, Employer shall be under no actual or implied obligation to, and shall
not, tender to Executive or confer upon Executive, in the case of a prohibition,
such payment or such benefit or, in the case of a limitation or proscription,
only such portion of such payment or such benefit as is limited or proscribed.
This Agreement shall be without binding effect to the extent of such limitation,
proscription, or prohibition. The determination as to whether, and the extent to
which, any provision of Limiting Law is applicable to limit, proscribe or
prohibit any payment which would otherwise be tendered to Executive under this
Agreement or any benefit which would otherwise be conferred upon Executive under
this Agreement shall be made by Employer in consultation with its professional
advisers. Executive shall execute and deliver any document or correspondence
which is deemed by counsel to Employer to be necessary or in Employer's best
interests to reaffirm Executive's agreement that the provisions of Limiting Law,
to the extent of their applicability, supersede the terms and enforceability of
this Agreement.

 

IN WITNESS WHEREOF, TRB and TRCB have caused this Agreement to be signed by
their respective duly authorized representatives pursuant to the authority of
their Boards of Directors, and Executive has personally executed this Agreement,
all as of the day and year first written above.

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

William D. Moss, individually

     

ATTEST:

 

TWO RIVER BANCORP

 

 
11

--------------------------------------------------------------------------------

 

 

 

 

By:

 

 

Robin Zager, Secretary

 

 

Frank J. Patock, Jr., Chairman

 

 

 

 

 

 

          ATTEST:   TWO RIVER COMMUNITY BANK                           By:    
Robin Zager, Secretary     Frank J. Patock, Jr., Chairman  

 

                               

12